Citation Nr: 1616011	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative arthritis, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran performed active military service from September 1957 to September 1960 and from October 1961 to May 1982. 

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony before a Veterans Law Judge (VLJ) in August 2010. In March 2016, the Veteran was advised that the VLJ who conducted the August 2010 hearing was no longer employed by the Board. A transcript is on file. The Veteran was advised that he had the right to request another hearing, and was further advised that, if he did not request a hearing within 30 days, appellate review would proceed. In March 2016, the Veteran responded that he did not wish to appear at another Board hearing.  Therefore, appellate review may proceed.

These claims were previously before the Board in June 2011, at which time they were remanded to the agency of original jurisdiction (AOJ) for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system. Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Service-connected lumbar spine degenerative arthritis has not been manifested by forward flexion to 30 degrees or less or ankylosis.

2.  The Veteran's lumbar spine disorder does not cause incapacitating episodes having a duration of at least four weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With regard to the issue of entitlement to a rating in excess of 20 percent thereafter for degenerative arthritis of the lumbar spine, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2007 and August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, which part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examinations. There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in June 2015. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995). 

With regard to the August 2010 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims. Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his current complaints regarding his degenerative arthritis of the lumbar spine. The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing. Overall, the hearing was legally sufficient, and there has been no allegation to the contrary. See 38 C.F.R. § 3.103.  

Additionally, there was substantial compliance with the June 2011 remand directives as the Veteran was provided with a VA examination of his lumbar spine in March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue on appeal.     

Law and analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of her service-connected lumbar spine disability and associated complications.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in November 2007.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly.  

Degenerative arthritis is rated on the basis of limitation of motion.  A 10 percent rating may be assigned where there is X-ray evidence of arthritis and noncompensable limitation of motion.  38 C.F.R. § 4.71a Diagnostic Code 5003.

Residuals of a low back injury are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

A November 2007 MRI showed significant disc disease in the Veteran's lumbar spine.  He denied bowel or bladder incontinence but reported occasional radicular symptoms in his legs.  A physical examination showed no CVA tenderness, and decreased range-of-motion, secondary to some discomfort.  Straight leg raising testing was negative for radicular symptoms, bilaterally.  

The Veteran underwent a VA examination of his spine in March 2008.  He reported that his back disorder began in service and had gotten progressively worse since that time.  He had symptoms of stiffness, weakness, and spasms and stated that he was unable to walk more than a few yards.  He denied bowel or bladder incontinence.  The Veteran also denied radicular symptoms.  

A physical examination revealed no objective abnormalities of the muscles of the spine, no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  He had a normal gait and posture with no abnormal spinal curvatures.  Motor, sensory, and reflex examinations were normal.  No ankylosis was noted.  Range of motion findings were flexion to 45 degrees with pain at 40 degrees, extension to 10 degrees with pain at 10 degrees, and bilateral flexion and rotation to 10 degrees with pain at 10 degrees.  The Veteran reported pain on repetitive use testing but no additional limitation of motion.  Radiology reports showed marked degenerative findings through the spine.  The examiner noted that his spine disorder has a mild effect on shopping, recreation, and traveling, a moderate effect on chores, bathing, and dressing, a severe effect on exercise, and prevents participation in sports.    

In May 2009, the Veteran reported chronic back pain with occasional radicular symptoms in the legs.  He denied bowel or bladder incontinence.

The Veteran appeared at a Board hearing in August 2010.  He testified that he has a scooter for mobility due to his back and knee disorders, as well as his shortness of breath and decreased oxygen supply.  He stated that his back pain causes episodes of incapacitation averaging three times per year and that he has spasms.  He stated that he has no lateral movement as far as twisting and his bending is very limited.  The Veteran also reported that he has difficulty dressing as he cannot bend forward and that the pain, at times, radiated down his legs to his thighs.  

The Veteran was afforded a VA examination of his spine in March 2015.  He reported symptoms that include pain with difficulty twisting, turning, and walking.  Also, he stated that the pain radiates to the left and right lower lumbar.  Range of motion findings were flexion to 40 degrees, extension to 0 degrees, and bilateral flexion and rotation to 20 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  There was objective evidence of localized pain and tenderness on palpation.  His functional ability was limited by pain, fatigue, weakness, and lack of endurance.  The examiner also noted muscle spasm that results in abnormal gait or abnormal spinal contour.  Sensory and straight leg raising testing were normal.  The examiner noted that the Veteran did not have radicular pain or other radiculopathy symptoms.  A diagnosis of intervertebral disc syndrome (IVDS) was noted but the examiner found the Veteran had not had any episodes of IVDS that required bed rest prescribed by a physician in the prior 12 months.  

Regarding a radiculopathy, the examiner opined that the "Veteran currently does not have a diagnosis of radiculopathy.  He reports pain radiating to left and right side of lower lumbar. He does not have radiation down legs.  Additionally, the back spasms are due to degenerative changes in lumbar.  It is common to have back muscle spasms as condition worsens." 

Here, the Veteran's lumbar spine disorder symptoms manifest in, at worst, 40 degrees of forward flexion, extension to 0, bilateral lateral flexion and rotation to 10. There were also symptoms such as pain, fatigue, weakness, lack of endurance and muscle spasm.  At no point was forward flexion 30 degrees or less and there is no evidence of ankylosis of the spine to warrant an increased 40 percent rating. 

In his testimony, the Veteran noted several flare-ups per year that caused him to be incapacitated.  However, there is no objective evidence of bed rest prescribed by a physician and at the March 2015 VA examination, the examiner specifically noted intervertebral disc syndrome, but no incapacitating episodes in the past year.  The Veteran is competent, but not credible to describe this symptom he has personally experienced it, but it is contradicted by other evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). Therefore, this statement carries little probative weight. For the foregoing reasons, the Board cannot grant an increased rating for the Veteran's lumbar spine disability.

Additionally, although the Veteran reported that he occasionally has pain that radiates to his thighs, objective testing showed no evidence of a radiculopathy and the VA examiner opined that the Veteran currently does not have a diagnosis of radiculopathy, as he reported pain radiating to left and right side of lower lumbar and not radiation down his legs.  Therefore, the Board finds that a separate rating for radiculopathy of the lower extremities is not warranted.  

In denying entitlement to an increased rating for the lumbar spine disorder, the Board considered whether a higher evaluation of the disability was warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See generally, DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss. Moreover, the Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41. Here, there is no additional functional loss, and therefore DeLuca does not apply.

Furthermore, the Board finds that as the Veteran's symptoms are constant during the period on appeal, a staged rating is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board has considered whether the Veteran's disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

In this case, the Veteran's symptoms are expressly contemplated by or are analogous to the rating schedule. As outlined above, the Veteran has lumbar spine degenerative arthritis.  His symptoms of pain, limitation of motion, and limitation of function are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a and 4.124a, Diagnostic Codes 5003, 5237, 5243. The regulations and case law expressly consider each of these symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.    

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  To the extent that the Veteran has contended that the combination of his disorders, including his back and knee disorders, interferes with employment, the Veteran was awarded a total disability rating for individual employability from November 30, 2007.  Therefore, an extraschedular rating based on interference with employment is not warranted.

As the preponderance of the evidence is against the claim for an increased rating, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107.




ORDER

Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative arthritis is denied.


REMAND

Remand is required to obtain a clarifying opinion regarding the etiology of the Veteran's sleep apnea.  

VA treatment records show the Veteran presently has a diagnosis of sleep apnea.  The Veteran testified that he had loud snoring and continuous daytime fatigue during and since service.  The question that remains is one of a nexus between his in-service symptoms and his current diagnosis.

The Veteran was afforded a VA examination in September 2011.  The examiner opined that his sleep apnea was less likely as not caused by or a result of time in the military.  As a rationale, the examiner stated that the Veteran gained 60 pounds during service and although the Veteran snored during service, weight gain is more likely to be associated with incident sleep apnea than snoring alone.  

The Board finds this opinion to be inadequate for rating purposes, as although the examiner noted that "incident sleep apnea" was likely associated with weight gain, it is unclear whether the examiner is referring to the Veteran's currently diagnosed sleep apnea or a particular incident of sleep apnea during service.  It also appears contradictory as the examiner related sleep apnea to an in-service event, e.g. the Veteran's in-service weight gain but then found that it was not due to his military service.  Finally, the examiner did not comment on the Veteran's lay statements regarding continuity of symptomatology.  Therefore, a clarifying opinion is necessary prior to adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, additional service connection for respiratory impairment has been granted, and an opinion as to whether that has any impact on the sleep apnea is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain all outstanding VA treatment records. All records should be associated with the Veteran's claims file. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. After the development requested in item (1) is completed, return the claims file to the examiner that conducted the September 2011 VA examination regarding sleep apnea and ask for a clarifying opinion. If that examiner is unavailable, send the claims file to a similarly qualified examiner. The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.   The examiner should also indicate whether there is any relationship between the service connected respiratory disorder and the onset or any worsening of the sleep apnea.

This opinion must address the Veteran's in-service weight gain and his lay statements regarding continuity of symptomatology. 

It should be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


